                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RILEY NICOLE SHADLE,

                     Plaintiff,                             8:16CV546

       vs.

SCOTT FRAKES, Director, sued in the                          ORDER
official capacity; HARBANZ DEOL,
Medical Director, sued in the official
capacity; TAGGART BOYD, in his
official capacity; and JOHANNA
WILLIAMS, in her official capacity;

                     Defendants.


      The parties have settled their claims, provided this court accepts continuing
jurisdiction to enforce the terms of the settlement. The undersigned magistrate
judge accepts this responsibility for the three-year time period referenced in the
settlement agreement.

      Accordingly,

      IT IS ORDERED that:

      (1)    The clerk shall terminate all deadlines and hearings for this case.


      (2)    The parties shall comply with the terms of the settlement agreement
             filed of record as Filing No. 116.


      (3)    Plaintiff shall file a motion to dismiss this case with prejudice on or
             before January 31, 2023. By operation of this order, this dismissal
             deadline will be set aside if at the time of the motion to dismiss would
      otherwise be due, there is a pending motion for judicial enforcement
      of the parties’ settlement agreement, or the court has entered an order
      staying the final dismissal deadline.


(4)   The Clerk of the United States District Court for the District of
      Nebraska shall:


      a.   Close this case for statistical purposes; and


      b.   Set a case management deadline of February 6, 2023 using the
           following language: Confirm that a final judgment of dismissal
           has or may now be entered.

Dated this 4th day of March, 2020.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge
